﻿At the
outset, I would like to congratulate Mr. Vuk Jeremić
on his election as President of the General Assembly at
its sixty-seventh session and to wish him every success
in that highly honourable and important role. I am
convinced that his rich experience will contribute to the
achievement of significant results in our work together.
I convey my appreciation as well to his predecessor,
Mr. Nassir Abdulaziz Al-Nasser, for the exemplary
manner in which he led the sixty-sixth session. I also
wish to pay tribute to Secretary-General Ban Ki-
moon for his ongoing efforts to revitalize the global
role of the United Nations and to bring reforms to the
Organization.
It is a great honour for me to speak from this
rostrum for the first time on behalf of the people of
the Republic of Moldova. Twenty-one years ago, my
country broke away from the Soviet empire, and today
it is undergoing a process of democratic transformation,
with membership in the European Union as its ultimate
goal. After a period of several years marked by political
turmoil, my country now enjoys political stability,
which allows it to develop and modernize. We have
firmly defined European integration as our objective
and have revived the economic and social reforms. Our
priorities are the establishment of the rule of law and
comprehensive judicial reform, with an emphasis on
fighting corruption, modernization of the economy and
reintegration of the country.
The support and assistance provided by our
European partners from Brussels and United Nations
Member States are extremely important for us and
assure us that we are on the right path. Two decades
ago, on the very day the Republic of Moldova joined the United Nations, the peace in my country was shaken.
The armed conflict in the Transnistrian region of the
Republic of Moldova lasted for five months and caused
the loss of many lives. It was a tragic period that, while
now past, continues to pose a serious challenge in
the present. Since the end of the hostilities, Moldova
has firmly embarked on the road towards a peaceful
settlement of that conflict. Twenty years of negotiations
have strengthened our belief that that is the only viable
path to follow in order to reach a political settlement.
It is obvious that the perpetuation of the conflict
does not offer any real benefit to the majority of the
people on either bank of the Nistru river. It undermines
our national security and territorial integrity, hampers
economic development and divides our society.
Moreover, the conflict keeps the population of the
Transnistrian region in isolation, incites human rights
violations and generates economic stagnation on
the left bank of the Nistru. The current political and
economic trends show that preserving the status quo is
not a viable scenario anymore. All of our international
partners share the view that there is no alternative to
a reunified Moldova. Our message in that regard is
firm – 20 years are enough to overcome the mistrust of
the past and it is time to start building a shared future.
The key elements in the approach of the Moldovan
authorities to resolving the conflict are also clear.
Our ultimate goal is to reintegrate the Republic of
Moldova within its internationally recognized borders
as a functional State with a clear European perspective.
The Transnistrian region should be granted a special
status within Moldova, which will provide the region
with a comfortable level of self-governance. Defining
the special status is the core task of the political
negotiations in the “5+2” format. That negotiation
process should lead to a reasonable compromise based
on the principles of the sovereignty and territorial
integrity of the Republic of Moldova.
In parallel, we will continue to implement
confidence-building measures aimed at bringing
communities from both banks of the Nistru River
closer to each other. By promoting business links,
ensuring freedom of movement, protecting human
rights, improving security and combating criminality,
we will prepare a better ground for a political solution.
Transformation of the existing military peacekeeping
mechanism into an international civilian mission aimed
at building confidence rather than separating the sides
has also become an imperative. Our international partners provide an essential
contribution to bringing that conflict to an end. Growing
assistance from the European Union is an encouraging
example in that regard. The negotiation process now
needs a strong stimulus, and we believe that our
international partners can demonstrate the necessary
political will to that end. We call on the 5+2 format
negotiators, namely, the Organization for Security
and Cooperation in Europe, the Russian Federation,
Ukraine, the European Union and the United States of
America, to pool their efforts and work together towards
the final resolution of the Transnistrian conflict and
reintegration of the Republic of Moldova.
It is also important to reiterate that Russian forces
are still present on the territory of the Republic of
Moldova, without the consent of the host country and in
breach of the Moldovan Constitution and international
commitments, and they should be finally withdrawn.
The universal character of the United Nations and
its unique role in managing international relations
are widely recognized. There is no alternative to
this Organization. Yet, globalization and the global
financial crisis have demonstrated the need to reform
the Organization in order to ensure the progressive
and sustainable strengthening of the United Nations. I
am referring in particular to Security Council reform,
to which a compromise solution should be found. We
believe that any proposal for its reform should take into
account the legitimate aspirations of all regional groups,
including granting an additional non-permanent seat to
the Eastern European States.
In its capacity as a member of the Human Rights
Council, the Committee on Conferences, the Policy and
Programme Coordination Committee, the Committee
on Information, the Commission for Population and
Development and other United Nations elective bodies,
the Republic of Moldova will continue to support
efforts towards the comprehensive reform of the
United Nations system and its main bodies and organs,
including the revitalization of the General Assembly
and the reform of the Security Council aimed at
enhancing the efficiency, transparency, accountability
and representativeness of the system.
The relationship between the United Nations and
regional organizations is of paramount importance for
the maintenance of international peace and security. In
many instances, all those organizations have unique
and complementary capacities that, when properly
coordinated, can contribute decisively to the prevention and management of conflicts, including protracted
ones. From that point of view, during this session we
will strongly support the consideration by the General
Assembly of the issue of cooperation between the
United Nations and regional organizations, particularly
the Organization for Security and Cooperation in
Europe, the Council of Europe, the Black Sea Economic
Cooperation Organization and other organizations.
In the same context, considering the distinct
objective devoted to democracy and economic
development, the increased potential and role in economic
development and regional integration, as well as the
strong determination of the countries of the Georgia,
Ukraine, Azerbaijan, Moldova (GUAM) Organization
for Democracy and Economic Development to actively
contribute to international security, stability and peace,
the delegations of its member States have decided to
advance for consideration of the General Assembly
during its current session a draft resolution on
cooperation between the United Nations and GUAM.
At this stage, the process of development and
integration of our States is still burdened by some
outstanding problems, including unresolved conflicts
in the territories of the Republic of Azerbaijan,
Georgia and the Republic of Moldova. We reaffirm our
unswerving commitment to finding peaceful solutions
to those conflicts on the basis of respect for the
sovereignty and territorial integrity of our countries.
Promoting the rule of law at the national and
international levels is at the heart of the United Nations
mission and is fundamental to achieving durable peace,
supporting openness in Government, the effective
protection of human rights and sustained economic
growth and development. We emphasize the importance
of the High-level Meeting of the General Assembly on
the Rule of Law at the National and International Levels
(A/67/PV.3), held on 24 September, and will continue
to support efforts in that direction during the sixtyseventh
session. In our view, strengthening the rule of
law will help to maintain peace, promote development
and enhance cooperation, and is therefore conducive to
the achievement of the goal of building a harmonious
world.
The non-proliferation of weapons of mass
destruction, disarmament and the efficient control of
armaments remain vital topics on the international
cooperation agenda, which need the common
understanding, political will and engaged efforts of all
States and international organizations. The Republic of Moldova fully supports the international community
in exerting continuous control of and applying the
necessary preventive measures against unlawful
attempts to develop weapons of mass destruction and
their means of delivery, which pose a real threat to
international security and are often used to challenge
the existing world order.
The Republic of Moldova established significant
objectives and is undertaking tangible steps in
accomplishing its priorities in the field of arms control.
In cooperation with our partners, the Government of
the Republic of Moldova is in the process of adjusting
to the best international standards, adopting dual-use
goods export control legislation, improving small arms
and light weapons management for civilians and the
military, ensuring proper border management, and
actively cooperating at the regional and international
levels.
Military conflicts in different regions of the planet
and the global economic crises have brought human
rights issues once again to our attention. The principles
of international law and human rights standards can
be promoted only by joint efforts and decisions. Acts
of aggression, including attacks against the personnel
and integrity of diplomatic facilities, represent a
violation of international norms and deserve our firm
condemnation. The relevant bodies of the United
Nations, including the Human Rights Council, have
sufficient instruments to take action on behalf of States
in order to prevent human rights violations, conduct
country evaluations and provide tailored solutions.
As a member of the Human Rights Council for the
term of 2010 to 2013 and, as Vice-Chair of the Third
Committee at its previous session, the Republic of
Moldova continuously pledges to keep an open mind
in furthering the cause of promoting and protecting
human rights worldwide.
The world economic crisis is an incentive
for putting into practice the idea of sustainable
development, which could simultaneously provide
solutions for maintaining the pace of economic growth
and prevent climate change. We support the renewal
of the global commitment made at the United Nations
Conference on Sustainable Development, held in Rio de
Janeiro, Brazil, and the agreement on establishing the
sustainable development goals (see resolution 66/288,
annex). We believe that promoting a green economy
model will help enterprises to reconfigure in order to
streamline natural, human and economic investments. Finally, I would like to reiterate that the Republic
of Moldova is a strong supporter of the United Nations
role in global governance and the management of
international crises. We believe in the potential and
capacities of the United Nations to find adequate
responses and take concrete actions aimed at resolving
the ever-increasing global challenges. The Republic of
Moldova is definitely contributing to that activity.